Filed 3/15/22 Tuzzolino v. Windsor Twin Palms Healthcare etc. CA2/4
    NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not
certified for publication or ordered published, except as specified by rule 8.1115(a). This opinion has not
been certified for publication or ordered published for purposes of rule 8.1115(a).



 IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                          SECOND APPELLATE DISTRICT

                                         DIVISION FOUR


   PAUL TUZZOLINO et al.,                                                  B315867
         Plaintiffs and Respondents,                                       (Los Angeles County
          v.                                                               Super. Ct. No.
                                                                           20STCV47447)
   WINDSOR TWIN PALMS
   HEALTHCARE CENTER, LLC, et al.,

          Defendants and Appellants.



      APPEAL from an order of the Superior Court of Los
 Angeles County, Olivia Rosales, Judge. Affirmed.
      Giovanniello Law Group, Alexander F. Giovanniello and
 Cadmus B. Wang for Defendants and Appellants.
      Lanzone Morgan, Ayman R. Mourad and Alexander S.
 Rynerson for Plaintiffs and Respondents.

                    _______________________________________
                       INTRODUCTION

     Plaintiff Pamala Tuzzolino signed an arbitration agreement
purportedly on behalf of her deceased husband, Paul Tuzzolino,
when admitting him to a skilled nursing facility.1 Following
Paul’s discharge from the facility, Paul and Pamala sued the
nursing facility, Windsor Twin Palms Healthcare Center, LLC
dba Windsor Palms Care Center of Artesia, and its owners and
operators, S&F Management Company, LLC and Windsor OMG
Holding Company II, LLC (collectively, Windsor) for negligence
and elder abuse.
      Windsor filed a petition to compel arbitration under the
arbitration agreement Pamala executed. The trial court denied
Windsor’s petition, concluding Pamala lacked authority to sign
the agreement on Paul’s behalf. We agree Pamala’s execution of
the arbitration agreement was unauthorized and accordingly,
affirm.

      FACTUAL AND PROCEDURAL BACKGROUND

      In April 2017, Paul executed a Durable Power of Attorney
(DPOA) appointing Pamala as his agent for specified matters. As
relevant here, subdivision “J” of the DPOA, titled “Personal and
family maintenance,” granted Pamala the authority “[t]o hire
accountants, attorneys at law, consultants, clerks, physicians,
nurses, agents . . . and to remove them, . . . and to pay and allow
the persons so employed such salaries, wages, or other
remunerations, as [Pamala] shall deem proper.” The DPOA

1     We refer to Pamala and Paul by their first names to avoid
confusion.



                                 2
stated at the outset (in all caps): “This document does not
authorize anyone to make medical and other healthcare decisions
for you.”
       Paul was admitted to Windsor on January 21, 2019. In
addition to other admission paperwork, Pamala executed an
arbitration agreement purportedly on Paul’s behalf as his “Legal
Representative/Agent.” The arbitration agreement stated (in
boldface): “Residents shall not be required to sign this Arbitration
Agreement as a condition of admission to this Facility.”
       Following Paul’s discharge from Windsor on December 1,
2020, Pamala and Paul filed a complaint against Windsor,
alleging causes of action for negligence and elder abuse. Paul died
a few weeks after filing the original complaint. Pamala filed an
amended complaint as Paul’s successor in interest and in her
individual capacity, alleging causes of action for elder abuse,
violation of residents’ Bill of Rights (Health and Saf. Code,
§ 1430, subd. (b)), and wrongful death.
       Windsor filed a petition to compel arbitration. The trial
court denied the petition, concluding Windsor failed to meet its
burden of proving the existence of a valid arbitration agreement
because Pamala lacked authority to enter into the agreement on
Paul’s behalf. It explained that Pamala executed the agreement
“while making health care decisions on behalf of the [d]ecedent”
in violation of the express terms of the DPOA. It further noted
that “even under a theory of ostensible authority, no valid
arbitration agreement exists.”
       Windsor timely appealed the order denying its petition.




                                 3
                         DISCUSSION

A.     Governing Law and Standard of Review
       We first address the threshold issue of whether federal or
state law applies. Relying on section 1.7 of the arbitration
agreement, Windsor contends the Federal Arbitration Act (FAA)
applies. Section 1.7 states: “As this Agreement relates to the
Resident's admission to the Facility, and the Facility, among
other things, participates in the Medicare and/or Medi-Cal
programs and/or procures supplies from out-of-state vendors, the
parties acknowledge and agree that the Resident's admission and
these other events evidence transactions affecting or involving
interstate commerce governed by the [FAA.] This Agreement
shall be construed and enforced in accordance with and governed
by the [FAA] and the procedures set forth in the [FAA] shall
govern any petition to compel arbitration.” Pamala counters that
California law applies, relying on section 1.1 of the agreement,
which provides in relevant part: “It is understood that any
dispute as to medical malpractice, that is as to whether any
medical services rendered under this Agreement were
unnecessary or unauthorized or were improperly, negligently or
incompetently rendered or not rendered, will be determined by
submission to arbitration as provided by California law, and not
by a lawsuit or resort to court process except as California law
provides for judicial review of arbitration proceedings.”
       We agree with Windsor and the trial court that the FAA
applies based on the express language of section 1.7. Section 1.1
was included in the agreement because it is required by the Code




                                4
of Civil Procedure.2 It is not, as Pamala contends, a choice of law
provision.
       Even when the FAA applies, however, “the FAA relies on
state-law contract principles” in determining whether an
arbitration agreement exists. (Peleg v. Neiman Marcus Group,
Inc. (2012) 204 Cal.App.4th 1425, 1466.) The central issue on
appeal—i.e., did the DPOA confer authority on Pamala to enter
into an arbitration agreement on Paul’s behalf—presents a legal
question. We therefore apply the de novo standard of review. (See
Lopez v. Bartlett Care Center, LLC (2019) 39 Cal.App.5th 311,
317 [legal conclusions underlying a trial court’s denial of a
petition to compel arbitration are reviewed de novo].)




2       Code of Civil Procedure section 1295, subdivision (a) states:
“Any contract for medical services which contains a provision for
arbitration of any dispute as to professional negligence of a
health care provider shall have such provision as the first article
of the contract and shall be expressed in the following language:
 ‘It is understood that any dispute as to medical malpractice, that
is as to whether any medical services rendered under this
contract were unnecessary or unauthorized or were improperly,
negligently or incompetently rendered, will be determined by
submission to arbitration as provided by California law, and not
by a lawsuit or resort to court process except as California law
provides for judicial review of arbitration proceedings. Both
parties to this contract, by entering into it, are giving up their
constitutional right to have any such dispute decided in a court of
law before a jury, and instead are accepting the use of
arbitration.’”


                                  5
B.     Pamala Lacked Authority to Bind Paul to
       Arbitration with Windsor
       Windsor contends the DPOA granted Pamala actual
authority to execute the arbitration agreement on Paul’s behalf.
Specifically, Windsor argues the language in subdivision (J) of
the DPOA granting Pamala the authority to hire physicians and
nurses conferred on Pamala the authority to admit Paul to
Windsor and “to execute contracts on behalf of [Paul] required to
hire the services of Windsor.” We disagree.
       The scope of a power of attorney depends on the language
of the instrument, which is strictly construed. (Tran v. Farmers
Group Inc. (2002) 104 Cal.App.4th 1202, 1214.) We are skeptical
the authority to hire nurses and physicians is sufficiently broad
to include the authority to place Paul in a nursing facility; the
DPOA contains no terms authorizing Pamala to determine where
Paul would live. Even assuming Pamala had such authority,
however, it does not follow she possessed the authority to sign a
voluntary arbitration agreement on Paul’s behalf. Relying on
Probate Code section 4262, subdivision (b), Windsor argues
Pamala had the authority to execute the arbitration agreement
because it was “incidental and necessary” to retain the services of
Windsor.3 But as Windsor acknowledges, execution of the
arbitration agreement was not required for admission to
Windsor; it plainly stated it was “not a precondition” for
admission.
      Moreover, Pamala asserts, and the trial court agreed, that
Pamala executed the arbitration agreement while making health


3     Probate Code section 4262, subdivision (b) states an
attorney in fact has “[t]he authority incidental, necessary, or
proper to carry out the granted authority.”


                                 6
care decisions on behalf of Paul (i.e., the decision to admit Paul to
a nursing facility) in direct contravention of the DPOA. We note
there is conflicting case law on the issue whether the term
“health care decisions” encompasses the execution of arbitration
agreements by the agent at the time of the principal’s admission
into a nursing home. (See Garrison v. Superior Court (2005) 132
Cal.App.4th 253, 266 (Garrison) [holding the agent’s decision to
enter into arbitration agreements at the time of the principal’s
admission into a nursing home was a health care decision];
compare with Young v. Horizon West, Inc. (2013) 220 Cal.App.4th
1122, 1129 [the Garrison court “express[ed] the view that the
term ‘health care decisions’ made by an agent encompasses the
execution of arbitration agreements on behalf of the patient. So
broad an interpretation of ‘health care decisions’ seems
unnecessary to the result in Garrison, and to the extent that the
court intended such a general application, we disagree with its
conclusion.”].) We need not resolve this issue, however. Windsor
concedes Pamala was making healthcare decisions on Paul’s
behalf when she executed the arbitration agreement. 4 Thus,
Pamala’s execution of the arbitration agreement violated the
express term of the DPOA stating it “does not authorize anyone
to make medical and other health-care decisions for [Paul].”




4     Windsor argues in its opening brief: “[Pamala’s] authority
to not just pay but to hire healthcare providers conferred upon
her the authority to make healthcare decisions, and by extension,
the authority to enter into the Arbitration Agreement.” Windsor
does not argue that execution of an arbitration agreement is
outside the scope of “health care decisions.”



                                  7
      Accordingly, we agree with the trial court that Pamala
lacked actual authority to execute the arbitration agreement on
Paul’s behalf. Not only does the DPOA lack express terms
authorizing Pamala to do so, but it expressly prohibits Pamala
from making health care decisions on Paul’s behalf.5
       This conclusion does not, as Windsor contends,
discriminate against arbitration contracts in violation of the
FAA. This court recently rejected this exact argument in Garcia
v. KND Development 52, LLC (2020) 58 Cal.App.5th 736, 744. In
Garcia, we explained: “[T]he Supreme Court has recognized
that the FAA does not preempt generally applicable state law
conditioning the validity of an arbitration agreement executed by
a purported agent—like any other contract executed by a
purported agent—on an adequate evidentiary showing that the
agreement falls within the scope of authority, if any, conferred by
the principal. Here, the trial court relied on such generally
applicable law. It neither articulated nor implied any
requirement applicable only to arbitration contracts, or to
contracts sharing their defining traits. We cannot infer
discrimination from the mere fact that the court’s ruling was
limited to appellants’ arbitration agreements, as only those
agreements were at issue on appellants’ petition.” (Garcia, supra,
58 Cal.App.5th at p. 747.) Windsor does not cite, much less
attempt to distinguish, Garcia. In this case, as in Garcia, the
trial court applied generally applicable state law conditioning the
validity of an arbitration agreement executed by a purported


5     As noted above, the trial court also held Pamala lacked
ostensible authority to execute the arbitration agreement.
Windsor does not contend the trial court erred in reaching this
conclusion.


                                 8
agent on an adequate showing that the agreement falls within
the scope of authority of the DPOA.
      We therefore conclude the trial court’s denial of Windsor’s
petition to compel arbitration is consistent with the FAA.

C.    The Trial Court Was Correct in Not Delegating to an
      Arbitrator the Issue Whether an Arbitration
      Agreement was Formed
      Alternatively, Windsor contends the trial court erred by not
enforcing the delegation clause in the arbitration agreement.
Section 1.5 of the arbitration agreement states: “The arbitrator,
and not any federal state, or local court or agency, shall have the
exclusive authority to resolve any Dispute relating to the
interpretation, applicability, enforceability, or formation of this
Agreement, including, but not limited to, any claim that all or
any part of this Agreement is void or voidable.”
      Before a delegation clause can be enforced, however, the
court determines whether a valid arbitration agreement exists.
(See Henry Schein, Inc. v. Archer & White Sales, Inc. (2019)
__ U.S. __, __ [139 S.Ct. 524, 530] [“To be sure, before referring a
dispute to an arbitrator, the court determines whether a valid
arbitration agreement exists.”].) Here, by arguing Pamala lacked
authority to execute the arbitration agreement on Paul’s behalf,
Pamala disputed the formation of a valid agreement. Thus,
whether Pamala had authority to enter into the agreement on
Paul’s behalf was for the court to decide.




                                 9
                        DISPOSITION
     The order is affirmed. Pamala is awarded her costs on
appeal.
NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                            CURREY, J.



We concur:




MANELLA, P.J.




COLLINS, J.




                             10